DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 16 July 2021, claims 1-20 remain pending. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 26-27 “and/or remote server”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites a similar deficiency. 
Claim 1 also recites in line 37: “potential response”. It appears this should recite “potential responses”. Claims 10, 19 and 20 recite similar deficiencies. 
Claims 2-9 and 11-18 inherit the deficiencies of their respective parent claims through their dependencies and are thus rejected for the same reasons. 

Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10, 19 and 20 recite a method comprising: 
receiving identification of a knowledge or cognitive function to be measured;
calling up a question stem linked to the knowledge or cognitive function, a variable configured to be combined with the question stem to form the randomly generated complete question, and a plurality of potential responses linked to the question stem and optionally, the variable, the plurality of potential responses;
combining the question stem and the variable to from the randomly generated complete question;
determining a correct answer to the randomly generated question by identifying at least one potential response that is linked to both the question stem and the variable;
displaying the randomly generated complete question and, optionally (1) the correct answer or (2) at least one potential response; and
recording a reply of the test taker.
The limitations of receiving identification of a knowledge or function, calling up question components, combining them, determining a correct answer, displaying the question, and recording a reply, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the clams further recite a computing device with a software application is configured to call up the question components from a database, perform the combining, determining and communicating steps, display the question and record the reply. The processor and software application in these steps are recited at a high-level of generality (i.e., as a generic processor and software application performing generic functions of retrieving data from a database, assessing the data, and communicating with a person) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims further recite a testing server in communication 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor with a software application to perform the retrieving, combining, determining, communicating, displaying and recording steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, as discussed above the claimed testing server in communication with the processor over a network only serves to generally link the use of the judicial exception to a particular technological environment or field of use. The claims are not patent eligible.
Dependent claims 2-9 and 11-18 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further communication, analysis and display of data (requesting answer or response, comparing to communicate a match, tallying number of matches, displaying answer, instituting time limit, communicating and displaying answer, and details of the question), utilizing the generic computer components of claims 1 and 11, and are therefore not sufficient to direct the claims to significantly more. 

Response to Arguments
5.	Applicant's arguments filed 16 July 2021 with respect to the section 101 rejection of claims 1-20 have been fully considered but they are not persuasive. Applicant argues that physical objects (e.g. a computing device) are required in connection with the claimed system, and therefore the claims are not directed to an abstract idea. For example, Applicant points to the PTAB decision in Ex parte Schmidt, in which an invention was found to not be abstract because it was tied to a particular device, i.e. a vending machine. However, it is noted that this claim required a particular device, to which the invention is tied in a meaningful way. The instant invention, on the other hand, recites an abstract method for obtaining question components and combining them to provide a question to deliver to a test taker. This method does not require the particulars, for example, of any particular device such as a vending machine, and is instead recited as being implemented by generic computer components. Therefore the instant claims do not follow the fact pattern in the cited decisions. 
Applicant further argues that the system is integrated into a practical application because it recites a particular method of ensuring a group of test takers are each posed different questions during a test, which helps deter cheating. However, this benefit results from the abstract idea itself (obtaining question parts and assembling them randomly for delivery to a test taker), and does not result from its implementation generic computer components or a network. This improvement is not integrally tied to a particular technological feature, as in the social networking features of Ex Parte Macdonald, and does not provide an improvement to the functioning of the computer components or to any other technological area. Accordingly, applicant’s arguments are not persuasive, and the rejection is maintained.

Applicant’s arguments with respect to the section 112 and 103 rejections of claims 1-20 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715